Stephens, J.
A petition for certiorari in a case tried in a justice’s court, wliieli assigns error only upon the failure of the magistrate to enter judgment for the plaintiff against a garnishee, contains no assignment of error as against the defendant; and where the statutory bond required to be given by the plaintiff for the issuance of the writ of certiorari is payable to the defendant only, and not to the garnishee, the garnishee is not a party defendant to the certiorari. The petition for certiorari was properly dismissed.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., eoneur.